I dissent from the opinion herein which reaffirms the rule ofHalpin v. Rural Agricultural School District, 224 Mich. 308, and Dolby v. State Highway Commissioner, 283 Mich. 609
(117 A.L.R. 538).
There are three opinions in Dolby v. State HighwayCommissioner, — that of Mr. Justice BUSHNELL which reaffirms the principle of Halpin v. Rural Agricultural School District
based upon the ancient common-law rule no longer in force here, — a concurring opinion by Mr. Justice NORTH who collected and cited a number of cases from jurisdictions other than Michigan where there are no statutes in force similar to those in force here. I shall not review the authorities mentioned in the dissenting opinion.
By statutes in force here since 1846, estates, as respects the time of their enjoyment, are divided into estates in possession, and estates in expectancy. 3 Comp. Laws 1929, § 12927 (Stat. Ann. § 26.7). An estate in expectancy is where the right to the possession is postponed to a future period. 3 Comp. Laws 1929, § 12928 (Stat. Ann. § 26.8). Estates in expectancy are divided into future estates and reversions. 3 Comp. Laws 1929, § 12929 (Stat. Ann. § 26.9). A reversion is the residue of an estate left *Page 43 
in the grantor or his heirs, or in the heirs of a testator, commencing in possession on the determination of a particular estate granted or devised. 3 Comp. Laws 1929, § 12932 (Stat. Ann. § 26.12). It is fatuous to contend the estate left in the grantor in this case was other than a reversion.
Expectant estates are descendible, devisable and alienable, in the same manner as estates in possession. 3 Comp. Laws 1929, § 12955 (Stat. Ann. § 26.35). A reversion, being an expectant estate, is alienable in the same manner as an estate in possession. Conveyances of any estate or interest in lands may be made by deed (3 Comp. Laws 1929, § 13278 [Stat. Ann. § 26.521]), regardless of who may be in actual possession of the same. 3 Comp. Laws 1929, § 13283 (Stat. Ann. § 26.526).
I think we have followed the ancient and absurd rule ofHalpin v. Rural Agricultural School District asserted in direct violation of the express language of applicable statutes long enough, and that we ought not to continue knowingly to subject this court to the derision of the bench and bar; that those cases should be overruled. For these reasons, I dissent from the opinion of the majority herein.